BURKE, P. J.
Plaintiff purports to appeal from an order sustaining without leave to amend defendant’s demurrer to a first amended complaint.
On November 3, 1961, a minute order was entered sustaining defendant’s demurrer to first amended complaint without leave to amend for failure to state a cause of action within the jurisdiction of the superior court. No judgment thereon has been entered.
*674[ 1 ] It is well settled that an order sustaining a demurrer without leave to amend is not an appealable order or a final judgment. A reviewing court does not have jurisdiction to review an appeal of this type. (Tellefsen v. Key System Transit Lines, 187 Cal.App.2d 44 [9 Cal.Rptr. 299]; Futlick v. F. W. Woolworth Co., 149 Cal.App.2d 296, 298 [308 P.2d 405]; Schmidt v. Townsend, 103 Cal.App.2d 185, 186-187 [229 P.2d 488]; see also 3 Witkin, Cal. Procedure, § 19, p. 2162.)
The purported appeal is dismissed.
J efferson, J., and Balthis, J., concurred.